53 F.3d 1409
PACIFIC MUTUAL LIFE INSURANCE COMPANY, Plaintiff-Appellant,v.FIRST REPUBLICBANK CORPORATION, et al., Defendants-Appellees.
No. 92-1662.
United States Court of Appeals,Fifth Circuit.
May 26, 1995.

Stewart M. Weltman, Chicago, IL, for appellant.
Scott R. McIntosh and Barbara C. Biddle, Appellate Staff, Civ. Div., Dept. of Justice, Washington, DC, for intervenor U.S.
Hannah Berkowitz and James W.B. Benkard, Davis, Polk & Wardwell, New York City, for Morgan Stanley Co.
Eldon Olson, Gen. Counsel, New York City and Jon N. Ekdahl, Chicago, IL, for amici Anderson, et al.
James L. Truitt, Hutcheson & Grundy, Dallas, TX, for Morgan Stanley & Co.
Robert G. Cohen, Kathryn Oberly, Ernest & Young;  Jonathan M. Hoff, Morton Lee Susman, Weil, Gotshal & Manges, New York City, Morton Lee Susman, Weil, Gotshal & Manges, Houston, TX, for Ernst & Young.
Ernest E. Figari, Jr., Donald Colleluori, Figiari & Davenport, Dallas, TX, Theodore Gewertz, Robert B. Mazur, and Claire D. Chappell, Wachtell, Lipton, Rosen & Katz, New York City, for Saloman Bros.
Marvin S. Sloman, Carrington, Coleman, Sloman & Blumenthal, Dallas, TX, and William Norfolk, Theodore Edelman, and Tariq Maudaya, Sullivan & Cromwell, New York City, for Goldman & Sachs.
Appeal from the United States District Court for the Northern District of Texas;  Barefoot Sanders, Judge.
Prior report:  806 F.Supp. 108 (N.D.Tex.), --- U.S. ----, 115 S.Ct. 1789, 131 L.Ed.2d 718, --- U.S. ----, 115 S.Ct. 1789, 131 L.Ed.2d 718.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, REAVLEY and BARKSDALE, Circuit Judges.
PER CURIAM:


1
We reversed the judgment of the district court with opinion at 997 F.2d 39 (5th Cir.1993), and the Supreme Court affirmed by an equally divided vote.  Our mandate has not been issued to the district court.  The Supreme Court has now held Sec. 27A(b) to be an unconstitutional breach of separation of powers.  Plaut v. Spendthrift Farm, Inc., --- U.S. ----, 115 S.Ct. 1447, 131 L.Ed.2d 328 (1995).  Under that decision the claims of plaintiff are barred, and the district court would be unable to do more than repeat its prior judgment.  Therefore, our opinion and judgment are vacated, and the judgment of the district court is affirmed.


2
AFFIRMED.